Citation Nr: 1104066	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-36 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 
1997.  He received an uncharacterized administrative discharge.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied entitlement to service 
connection for an anxiety disorder.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the issue is recharacterized as 
shown on the first page of this decision and it is acknowledged 
that such description includes a claim of entitlement to service 
connection for all current psychiatric symptoms.  


FINDINGS OF FACT

1.  The Veteran was administratively discharged from service as a 
result of a personality disorder which severely interfered with 
his ability to satisfactorily perform his active service duties.

2.  No acquired psychiatric disorder, including an anxiety 
disorder, was present during the Veteran's active service, nor 
was a psychosis shown to any degree within a year following 
active service discharge.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety disorder, 
was not incurred in or aggravated by service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2007.  This notifications substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

Moreover, the Statement of the Case, issued in August 2009 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate the claim.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

Although the Veteran was not afforded a VA psychiatric 
examination to determine the likely etiology of his claimed 
psychiatric disorder, no such examination is necessary in this 
case because there is no evidence of an in-service acquired 
psychiatric disability, and although the Veteran reports 
continuity of symptomatology, the condition currently diagnosed 
is not the same as the personality disorder diagnosed in service.  
In disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
shows a current diagnosis of anxiety however the STRs show that 
while he was examined for a psychiatric disability in service, no 
psychiatric condition was found.  Only a personality disorder was 
diagnosed.  Therefore, the Veteran's reports of continuity of 
symptoms since the personality disorder was noted in service are 
not sufficient to warrant an examination for a currently 
diagnosed anxiety disorder.  In addition, the medical information 
of record is not insufficient as the Veteran's current diagnosis 
of anxiety is shown in the evidence and the STRs reflect that he 
did not have a psychiatric condition in service other than a 
personality disorder.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  



II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as a psychosis to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for an acquired psychiatric 
disorder.  He asserts that he developed bipolar disorder and/or 
an anxiety disorder during service and this was the reason he was 
not retained in the Marine Corps.  

The Veteran's STRs are negative for a diagnosis of an acquired 
psychiatric disorder.  The Veteran was referred for a psychiatric 
evaluation in January 1997 for a "mental health screening."  
Social isolation, agitation, anxiousness, disorganized behavior 
and alcohol use were noted.  The Veteran was essentially being 
screened for suitability for further training in the Marines.  
The conclusion was that he had an occupational problem and an 
entry level separation was recommended.  Although the Veteran 
reported excessive worry on his discharge examination, there was 
no diagnosis of any acquired psychiatric disorder noted on the 
examination report, or on any of the other STRs.  On the medical 
history form, the examiner acknowledged the Veteran's complaint 
of excessive worry and wrote down "personality disorder."

The Veteran's personnel file notes that a medical officer 
recommended that the Veteran be separated from service with an 
administrative discharge due to personality disorder.  The doctor 
concluded that the Veteran had a personality disorder which was 
so severe that it adversely affected his ability to conform with 
the surroundings at SOI.  The doctor noted, specifically, that 
the Veteran was not mentally ill and was responsible for his 
behavior, but that he did have a severe personality disorder.  
Although not imminently suicidal or homicidal, due to his 
maladaptive pattern of behavior, the examiner believed that the 
Veteran posed a continuing risk for harming himself, and for 
negatively impacting unit morale and effectiveness.  The doctor 
further noted that persons with that personality type were 
continually in crisis and often consumed considerable command 
attention and resources with little return.  The doctor found 
that the Veteran was utterly unmotivated for continued service.  
He did not require and would not benefit from psychiatric 
hospitalization.  The Veteran made this poor adjustment to the 
demands of military service despite appropriate leadership, 
counseling, discipline or other appropriate methods.  

The Veteran was therefore administratively discharged on the 
basis of a personality disorder.  

In support of his claim for service connection, the Veteran 
provided the names and addresses of two private doctors who 
apparently treated him for a current psychiatric disorder.  The 
RO's attempts to obtain records from Dr. G and Dr. M only 
resulted in a response from Dr. G.  The Veteran was informed by 
way of a September 2009 letter from the RO that Dr. M had not 
provided records and that the Veteran should submit those records 
directly to VA as soon as he could.  He was further informed that 
if he was not heard from, a decision would be made within 30 
days.  This notification satisfies the requirements of 38 C.F.R. 
§ 3.159(e) which outlines what the notification requirements are 
when VA is unable to obtain records.  

As such, the only post-service medical evidence of record comes 
from one of the Veteran's private doctors, Dr. G.  His records, 
from January 2006 through October 2008 show the following:  in 
January 2006, the Veteran was prescribed Paxil for 
anxiety/depression, although the handwritten notes do not 
specifically note any details other than the Veteran's 
prescription.  There are no follow-up records in this regard.  In 
January 2007, the Veteran was treated for insomnia and anxiety.  
In October 2008, the Veteran reported that he wanted to quit 
alcohol use.  

In a September 2009 statement from the Veteran, he reported that 
he had a current diagnosis of bi-polar disorder and anxiety 
disorder.  He seemed surprised that his treating doctor, Dr. Mata 
did not respond to the request for records.  Nevertheless, the 
available medical records show a currently diagnosed psychiatric 
disability of anxiety/depression. 

The Veteran did not however have a diagnosis of an acquired 
psychiatric disorder during service, and the in-service 
psychologist who examined the Veteran specifically determined 
that the Veteran did not have a mental illness.  Critically, 
personality disorders are considered congenital or developmental 
defects and these are not diseases or injuries within the meaning 
of the applicable legislation.  Therefore, a personality disorder 
is not eligible for service connection.  See 38 C.F.R. § 
3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), 
specifically holding that "38 C.F.R. § 3.303(c), as it pertains 
to personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."

In sum, the Veteran's personality disorder was never thought to 
be a mental illness, and the Veteran has not provided any 
evidence to show that his personality disorder was misdiagnosed 
in service.  While he reports a continuity of symptomatology 
since the personality disorder was noted in service, and the 
Board finds those statements credible, competent and probative, 
they do not suffice to warrant service connection as the 
condition noted in service is entirely different than the 
currently diagnosed condition.  Accordingly, the preponderance of 
the evidence is against the claim and service connection is not 
established.

Mindful of the Veteran's concern that no private treatment 
records were received from Dr. M, the Veteran should be advised 
that he may reopen his claim by submitting new and material 
evidence should any such records become available and show the 
presence of a current psychiatric disability, with evidence of a 
relationship to service.







ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


